    Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 1 of 7 PageID# 3412



                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                            (Alexandria Division)

UNITED STATES OF AMERICA            )
                                    )
v.                                  )         No. 1:18-CR-457-AJT
                                    )
BIJAN RAFIEKIAN, et al.,            )
                                    )
            Defendants.             )
____________________________________)

         THIRD-PARTY FLYNN INTEL GROUP’S OPPOSITION TO THE
        GOVERNMENT’S MOTION TO COMPEL AND MOTION TO QUASH

        Flynn Intel Group (“FIG”) files this opposition to the government’s motion

to compel production of documents responsive to two Spring 2017 subpoenas

(Dkt. 312) filed on the afternoon of the Sunday before trial of this matter is set

to begin.

                                   BACKGROUND

        On Friday, July 12, 2019 at approximately 10:35 a.m. at the conclusion

of a government witness preparatory interview of FIG’s former counsel Robert

Kelner (“Kelner”) of the law firm Covington and Burling (“Covington”), counsel

for the government, Evan Turgeon asked the undersigned if, as new counsel for

FIG,1 it would produce documents responsive to two 2017 subpoenas (Dkts.

312-1 and 2) in light of the Court’s July 9, 2019 order (Dkt. 292). On behalf of

FIG the undersigned counsel responded that he would review the issue in light

of the Court’s order and the documents sought by those subpoenas and asked

Mr. Turgeon to forward the copies of subpoenas as the undersigned had not


1       The undersigned was retained as counsel for FIG on June 19, 2019.

                                          1
Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 2 of 7 PageID# 3413



previously seen them. Mr. Turgeon sent them to counsel at 2:09 p.m. At 3:55

p.m. on Sunday, July 14, 2019, the government filed and served its motion to

compel.

      In reviewing this issue several matters have become apparent.

      First, the subpoenas are much broader in their requests for documents

than is the scope of what would be permissible to be produced by the Court’s

order (Dkt. 292).   In essence, the Court’s order held that documents and

information provided to Covington in preparation for the Foreign Agents

Registration Act (“FARA”) filing was not privileged or otherwise protected

because they were provided for use in a public filing. The process of reviewing

documents that would fit within that category is ongoing.

      Second, the government likely already has many of the documents that

would be covered by the Court’s order. The corporate documents, as requested

by the April 5, 2017 subpoena (Dkt. 312-1), were part of the public FARA filing

and have been attached as exhibits to various filings in this case.    Indeed,

there have been several filings that have contained the hand written and typed

notes of Covington attorneys working on preparing the FIG’s FARA filing. Dkt.

No. 270; see also Dkt. No. 98, United States v. Michael T. Flynn, Case No.

1:17-cr-232(EGS) in the United States District Court for the District of

Columbia.

      Furthermore, given that the government has had Covington and its

attorneys as cooperating witnesses in this case for more than a year—Mr.

Kelner is scheduled to testify for the Government in its case in chief—the


                                       2
Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 3 of 7 PageID# 3414



government has already had access to the information authorized to be

disclosed pursuant to the Court’s limited order. Indeed, Covington, on behalf

of its prior clients, FIG included, granted a limited waiver of privilege on June

13, 2018 that waived privilege to precisely the information sought by the

government in its motion to compel as limited by the Court’s July 9th Order.

Pursuant to that limited waiver the government was permitted to ask Covington

attorneys regarding:

      1.    factual representations made to counsel, in connection
            with the preparation of FIG’s FARA filing;

      2.    the sources of such factual representations;

      3.    factual information concerning who (other          than
            counsel) reviewed drafts of the FARA filing;

      4.    factual information concerning any comments or
            corrections or questions made by people who reviewed
            drafts of the FARA filing (other than counsel)
            concerning the filing; and

      5.    When, how, and in what form counsel received
            communications from FIG personnel concerning the
            content of the FARA filing.

Exh. 1.

      Shortly after this limited waiver was given, on June 21, 2018, the

government interviewed Covington’s Brian Smith (“Smith”). The government’s

first question to Smith was:

            What are all the sources of information, witnesses,
            statements of witnesses, Bijan, and others, that
            Covington used to complete, first, the letter was sent
            originally, and the ultimately the FARA filing itself.




                                       3
    Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 4 of 7 PageID# 3415



Exh. 2 at 12 (notes of the government’s June 21, 2018 interviews

of Covington attorneys Kelner and Smith).

         For more than a year, the government has been provided with

information and testimony about what was provided to Covington lawyers in

preparation for the FARA filing and by whom. Within the last month alone, the

government has conducted two witness preparation sessions with Mr. Kelner

(totaling more than five and a half hours in the last week alone) which covered

this material in great detail.

        Since mid 2017, the government has also been in possession of FIG’s

documents obtained by the Office of Special Counsel, including data from every

electronic device of FIG’s Chief Executive Officer retired Lieutenant General

Michael T. Flynn (“Flynn”). If the government was concerned that they did not

have certain documents or information responsive to two subpoenas issued

more than two years ago (April 5, 2017 and June 15, 2017 respectively) it

should not have waited until this late date, literally the night before trial, to

seek to obtain those documents or information.

        Third, the undersigned does not yet have a full copy of the FIG file. The

effort to obtain the full file2 and put it in a platform so that it may be reviewed

is ongoing. A review of those documents in counsel’s possession has already

started, but there is no way to complete that review prior to the start of trial on

Monday, July 15, 2019, nor, given the size of the files presently in counsel’s




2       The undersigned has been informed that the full file exceeds 256 gigabytes.

                                           4
 Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 5 of 7 PageID# 3416



possession, is it likely that such a review would be completed before the end of

this trial.

       Additionally, there are several common interest privilege parties that

must be put on notice and have the opportunity to be heard with regard to any

documents that may fall subject to those privileges that are not covered by the

Court’s order. As an example, at 8:08 p.m. today, the undersigned received an

email from counsel for Mr. Ekim Alptekin, Austin Campriello of the Bryan Cave

law firm, which stated as follows:

              As we advised Ms. Powell and Mr. Binnall [counsel for
              Flynn], for a period of time leading up to General
              Flynn’s cooperation with the Special Counsel we, on
              behalf of Mr. Alptekin, had a joint defense/common
              interest agreement with the Covington lawyers. As the
              email below reports, pursuant to that agreement we
              had communications with Covington lawyers.
              Covington had note-takers present during our face-to-
              face meetings. Those communications are protected
              by    the   attorney/client    privilege  and    written
              memorialization’s [sic] of them are protected as work
              product. Mr. Alptekin has not waived and does not
              waive any privilege or protection with respect to oral or
              written communications or any documents. Thank
              you for your attention to this matter.

       The defendant in this case, Mr. Rafiekian also had such an agreement

and he is entitled to be heard on this matter.

       As a final matter, this motion on the eve of trial, in light of the above-

referenced information is exceedingly burdensome to a company that is no

longer conducting business and has no assets.           The cost and expense of

combing through gigabytes of documents to respond to these 2017 subpoenas

to see what is responsive, non-privileged or otherwise protected, and within the


                                         5
Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 6 of 7 PageID# 3417



scope of the Court’s July 9th order is likely to be prohibitive. Even so, a good

faith effort is underway to review documents and to provide the government,

and all parties, with documents as is appropriate, though this is likely just

producing documents to the government that they already have and have had

for some time.

      Therefore, Flynn Intel Group respectfully requests that the Court deny

the government’s motion to compel, thereby quashing these subpoenas.


      Dated: July 14, 2019          Respectfully submitted,

                                                 /s/
                                    David A. Warrington (Va. Bar No. 72293)
                                    Kutak Rock LLP
                                    1625 Eye Street, NW, Suite 800
                                    Washington, DC 20006
                                    Phone: (202) 828-2437
                                    Facsimile: (202) 828-2488
                                    david.warrington@kutakrock.com
                                    Counsel for Flynn Intel Group




                                       6
 Case 1:18-cr-00457-AJT Document 315 Filed 07/14/19 Page 7 of 7 PageID# 3418



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2019, I electronically filed the foregoing

using the CM/ECF system, which will send a notification of such filing to

counsel of record, and further certify that I served a copy of the foregoing by

electronic mail on the following:


Evan N. Turgeon                        James P. Gillis
Trial Attorney                         Virginia Bar No. 65055
Counterintelligence                    John T. Gibbs
and Export Control Section             Virginia Bar No. 40380
National Security Division             Assistant United States Attorneys
United States Department of            The Justin W. Williams
Justice                                United States Attorney’s Office
950 Pennsylvania Ave., NW              2100 Jamieson Avenue
Washington, DC 20530                   Alexandria, VA 22314
(202) 353-0176                         (703) 299-3700
Evan.Turgeon@usdoj.gov                 (703) 299-3982 (fax)
                                       James.P.Gillis@usdoj.gov
                                       John.Gibbs@usdoj.gov


                                                /s/
                                     David A. Warrington




                                        7
